Citation Nr: 0404847	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970, 
including service in Vietnam from August 1968 to August 1969.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

The Board recognizes that the procedural history of the 
veteran's claim lends itself to a determination of whether 
the pending appeal first requires an evaluation of whether 
new and material evidence has been received to support a 
reopening of the claim.  A preliminary review of the record 
reveals, however, that the veteran has consistently and 
timely pursued a favorable resolution of this matter since 
the original filing of his request for service connection in 
January 2000 and the RO's initial denial of his claim in its 
November 2000 rating decision.  Accordingly, this matter will 
be appropriately limited to the Board's evaluation of the 
claim for service connection for post-traumatic stress 
disorder (PTSD) on its merits.

At this time, the Board has determined that additional 
development is required in the case prior to any final 
appellate review.  Accordingly, this appeal is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part. 


REMAND

Initial review of the record confirms that the veteran 
completed a tour of active duty in Vietnam from August 31, 
1968, to August 27, 1969.  His service personnel records 
denote that he was a wheel vehicle repairman, who served in a 
non-combat capacity, and was stationed with the Americal 
Division of the United States Army, in F Troop, 8th Air 
Cavalry, for this period of time.

In support of his claim for service connection for PTSD, the 
veteran avers that his in-service stressor was the death of 
his best friend, occurring while both individuals were 
stationed in Vietnam with the Americal Division.  To that 
end, the veteran recently supplied detailed identifying 
information for this individual, information that he was 
unable to provide earlier in the claims process.  (Prior to 
that time, the veteran was only able to relate that his best 
friend died in 1969 while they were both serving in Vietnam, 
that this individual was the only person in his unit to be 
afforded leave to return home to attend his father's funeral, 
and that he was later killed when his helicopter was shot 
down by enemy fire, leaving behind a pregnant wife.)  In June 
2002, the veteran stated that this individual was PFC Paul W. 
Miller, a crew chief on helicopter missions who was killed in 
action on June 3, 1969.  In September 2003, the veteran's 
representative supplied information from an internet web 
site, noting that PFC Paul W. Miller is listed on the Vietnam 
Veterans Memorial Wall in Washington, D.C.  Further 
information provided from this web site notes that this 
individual was an Army PFC E3, assigned to the Americal 
Division, arriving in Vietnam on October 20, 1968, but killed 
in action on June 3, 1969, while serving as a member of a 
helicopter crew, when the helicopter crashed after being  
intercepted by hostile forces.  

In light of the above, the Board observes that at least a 
portion of the veteran's claimed in-service stressor is 
supported by credible evidence.  Notably, both individuals 
served in Vietnam with the Army's Americal Division at the 
same time (from October 20, 1968, to June 3, 1969).  The 
death of the decedent, at the time and under the 
circumstances as described by the veteran, also appears to be 
accurate.  There is little information of record, however, to 
support the veteran's claim of a close friendship with the 
decedent.  Because the veteran is not a combat veteran, it is 
important that the details of his claimed stressor be 
supported by credible evidence.  Moreau v. Brown, 9 Vet. App. 
389 (1996).  To that end, the veteran should be contacted and 
asked to provide any additional information or evidence 
supporting the existence of a friendship with the decedent in 
Vietnam.  

The veteran's representative has requested that the veteran 
be afforded a VA examination by a panel of two physicians who 
have not previously evaluated the veteran, in order to 
determine if the veteran currently has PTSD that is related 
to his claimed in-service stressor.  The Board finds that, 
given the multiple assessments of PTSD listed in the 
veteran's more recent VA treatment records, and because some 
information pertaining to his claimed in-service stressor is 
credible, the veteran should be afforded a VA examination at 
this time.  The Board finds, however, that evaluation by one 
VA examiner, regardless of whether he has previously 
evaluated or treated the veteran, is sufficient here.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
claim is REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations 
is completed for this claim, consistent 
with all governing legal authority.

2.  The veteran should be contacted and 
requested to present any additional 
information or evidence available to 
further support his claimed in-service 
stressor, to include in relation to the 
existence of a friendship with the 
decedent, PFC Paul W. Miller, in Vietnam.  
Any response from the veteran should be 
associated with the claims file, and 
additional development of the claimed 
stressor that may be required in light of 
the veteran's response should be 
accomplished.  Any additional stressor 
information that the RO verifies should 
be added to the record and identified for 
consideration by the examiner.   (The 
Board finds that currently, the only 
verified stressor is that both the 
veteran and the decedent served together 
in the same division in Vietnam, for the 
period of October 1968 until the 
decedent's death in June 1969, and that 
the date and circumstances of the 
decedent's death, as described by the 
veteran, appear to be correct.)

3.  After the development requested in 
paragraph numbers 1 and 2 has been 
completed to the extent possible, the 
veteran should be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of any current 
psychiatric disorder, to include PTSD.  
The claims file, including a statement of 
the verified stressors should be provided 
to the examiner for review in conjunction 
with the examination.

In the written examination report, the 
examiner should note that the claims file 
was available for review, and should 
identify the nature and etiology of the 
veteran's psychiatric disorder, if any, 
to include an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent or more likelihood) that the 
veteran has current PTSD that is related 
to a verified in-service stressor.  Only 
verified stressor events may be 
considered by the examiner in making a 
diagnosis of PTSD.  (The RO is to provide 
the examiner with a statement detailing 
the veteran's verified stressors.)  In 
relation to this opinion, the examiner 
should be advised that the veteran is a 
non-combat Vietnam veteran, claiming that 
he was best friends with an individual 
who served with him in Vietnam, but was 
killed in action during their service 
there.  A basis for the examiner's 
opinion should be provided in the 
examination report.

4.  When all of the development requested 
above has been completed to the extent 
possible, then the claim should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative, 
if any, should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




